
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


Form of
INDEMNIFICATION AGREEMENT

        This AGREEMENT is made and entered into as of this 4th day of August,
2004, by and between UnitedGlobalCom, Inc., a Delaware corporation (the
"Company"), and                        (the "Indemnitee").

        WHEREAS, the Company believes that it is essential to attract and retain
as directors and officers the most capable persons available;

        WHEREAS, both the Company and Indemnitee recognize the omnipresent risk
of lawsuits and other claims that are routinely filed or made against directors
and officers of companies operating in the public arena in today's environment,
and the attendant costs of defending even wholly frivolous lawsuits or claims;

        WHEREAS, it has become increasingly difficult to obtain insurance
against the risk of personal liability of directors and officers on terms
providing reasonable protection to the individual at reasonable cost to the
companies, and the uncertainties relating to the availability of such insurance
have increased the difficulty of attracting and retaining qualified directors
and officers;

        WHEREAS, the Bylaws of the Company provide certain indemnification
rights to the directors and officers of the Company, and its directors and
officers have relied on this assurance of indemnification, as authorized by
Delaware law;

        WHEREAS, Indemnitee is concerned that the protection provided by the
Company's Bylaws and available insurance may not be adequate in the present
circumstances, and the Company believes that Indemnitee would be more willing to
continue to serve as a director, and to take on additional responsibilities for
or on behalf of the Company with the additional protection afforded by this
Agreement;

        WHEREAS, in recognition of Indemnitee's need for substantial protection
against personal liability and to encourage Indemnitee's continued service to
the Company, and in view of the increasing difficulty in obtaining and
maintaining satisfactory insurance coverage and Indemnitee's reasonable reliance
on assurance of indemnification, the Company wishes to provide in this Agreement
for the indemnification of and the advancing of expenses to Indemnitee to the
fullest extent permitted by law (whether partial or complete) and as set forth
in this Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company's directors' and officers' liability
insurance policies;

        WHEREAS, it is reasonable, prudent and appropriate for the Company
contractually to obligate itself to indemnify and to advance expenses on behalf
of directors and officers to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified; and

        WHEREAS, Indemnitee has agreed to continue to serve as a director of the
Company in reliance on the protections and benefits afforded to him under and in
accordance with this Agreement;

        NOW, THEREFORE, in consideration of the premises, the mutual covenants
and agreements contained herein and Indemnitee's continuing to serve as a
director of the Company, the parties hereto agree as follows:

        1.     Certain Definitions:

        (a)   Change in Control: shall be deemed to have occurred if (i) any
"person" (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the

--------------------------------------------------------------------------------



same proportions as their ownership of stock of the Company, becomes the
"beneficial owner" (as defined in Rule 13d-3 under such Act), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by the Company's then outstanding Voting Securities;
(ii) during any period of two consecutive years (not including any period prior
to the date hereof), individuals who at the beginning of such period constitute
the Board of Directors of the Company and any new director whose election by the
Board of Directors or nomination for election by the Company's stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof; (iii) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation or other entity, other than a merger or consolidation which would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) more than 50% of the
total voting power represented by the Voting Securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of transactions) all or substantially all the Company's
assets; or (iv) there occurs any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
such Act, whether or not the Company is then subject to such reporting
requirement. As used herein, the term "Voting Securities" means any securities
of the Company which vote generally in the election of directors.
Notwithstanding the foregoing, any increased beneficial ownership by Liberty
Media International, Inc. ("LMI") and its affiliates or any change in the
shareholders of LMI shall not be deemed a Change in Control.

        (b)   Claim: any threatened, pending or completed action, suit or
proceeding (including any mediation, arbitration or other alternative dispute
resolution proceeding), whether instituted by or in the right of the Company or
by any other party, or any inquiry or investigation that Indemnitee in good
faith believes might lead to the institution of any such action, suit or
proceeding, whether civil (including intentional and unintentional tort claims),
criminal, administrative, investigative or other.

        (c)   Expenses: include attorneys' fees and all other costs, expenses
and obligations paid or incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness in or participate in any Claim relating to any
Indemnifiable Event.

        (d)   Indemnifiable Event: any event or occurrence related to the fact
that Indemnitee is or was a director, officer, employee, agent or fiduciary of
the Company, or is or was serving at the request of the Company as a director,
officer, employee, trustee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise, or
by reason of anything done or not done by Indemnitee in any such capacity.

        (e)   Independent Legal Counsel: an attorney or firm of attorneys,
selected in accordance with the provisions of Section 3, who shall not have
otherwise performed services for the Company or Indemnitee within the last
five years (other than with respect to matters concerning the rights of
Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements or under the Company's Bylaws).

        (f)    Reviewing Party: any appropriate person or body consisting of a
member or members of the Company's Board of Directors or any other person or
body appointed by the Company's Board

2

--------------------------------------------------------------------------------






of Directors who is not a party to the particular Claim for which Indemnitee is
seeking indemnification, or Independent Legal Counsel.

        2.     Basic Indemnification Arrangement.

        (a)   In the event Indemnitee was, is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than
thirty days after written demand is presented to the Company, against any and
all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties or
amounts paid in settlement) of such Claim. If so requested by Indemnitee, the
Company shall advance (within five business days of such request) any and all
Expenses to Indemnitee (an "Expense Advance").

        (b)   Notwithstanding the foregoing, (i) the obligations of the Company
under Section 2(a) shall be subject to the condition that the Reviewing Party
shall not have determined (in a written opinion, in any case in which the
Independent Legal Counsel referred to in Section 3 hereof is involved) that
Indemnitee would not be permitted to be indemnified under applicable law, and
(ii) the obligation of the Company to make an Expense Advance pursuant to
Section 2(a) shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
such amounts theretofore paid; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). If there has not been a Change in Control, the Reviewing Party shall be
selected by the Board of Directors, and if there has been such a Change in
Control (other than a Change in Control which has been approved by a majority of
the Company's Board of Directors who were directors immediately prior to such
Change in Control), the Reviewing Party shall be the Independent Legal Counsel
referred to in Section 3 hereof. If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation in any
court in the State of Colorado or Delaware having subject matter jurisdiction
thereof and in which venue is proper seeking an initial determination by the
court or challenging any such determination by the Reviewing Party or any aspect
thereof, including the legal or factual bases therefor, and the Company hereby
consents to service of process and agrees to appear in any such proceeding. Any
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Company and Indemnitee.

        3.     Change in Control. The Company agrees that if there is a Change
in Control of the Company (other than a Change in Control which has been
approved by a majority of the Company's Board of Directors who were directors
immediately prior to such Change in Control) then with respect to all matters
thereafter arising concerning the rights of Indemnitee to indemnity payments and
Expense Advances under this Agreement or any other agreement or Company Bylaw
now or hereafter in effect relating to Claims for Indemnifiable Events, the
Company shall seek legal advice only from independent Legal Counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld). Such counsel, among other things, shall render its written opinion

3

--------------------------------------------------------------------------------



to the Company and Indemnitee as to whether and to what extent Indemnitee would
be permitted to be indemnified under applicable law. The Company agrees to pay
the reasonable fees of the Independent Legal Counsel referred to above and to
fully indemnify such counsel against any and all expenses (including attorneys'
fees), claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

        4.     Indemnification for Additional Expenses. The Company shall
indemnify Indemnitee against any and all expenses (including attorneys' fees)
and, if requested by Indemnitee, shall (within five business days of such
request) advance such expenses to Indemnitee, which are incurred by Indemnitee
in connection with any action brought by Indemnitee (whether pursuant to
Section 17 of this Agreement or otherwise) for (i) indemnification or advance
payment of Expenses by the Company under this Agreement or any other agreement
or Company Bylaw now or hereafter in effect relating to Claims for Indemnifiable
Events or (ii) recovery under any directors' and officers' liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be.

        5.     Partial Indemnity. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines penalties and amounts paid in settlement of a Claim
but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.

        6.     Burden of Proof. In connection with any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on the Company to establish
that Indemnitee is not so entitled.

        7.     No Presumptions. For purposes of this Agreement, the termination
of any claim, action, suit or proceeding, by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law. In addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, not an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law, shall be a defense to Indemnitee's claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief.

        8.     Nonexclusivity; Subsequent Change in Law. The rights of the
Indemnitee hereunder shall be in addition to any other rights Indemnitee may
have under the Company's Bylaws or under Delaware law, or otherwise. To the
extent that a change in Delaware law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Company's Bylaws or this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.

        9.     Liability Insurance. To the extent the Company maintains an
insurance policy or policies providing directors' and officers' liability
insurance. Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Company director or officer.

4

--------------------------------------------------------------------------------




        10.   Amendments; Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

        11.   Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

        12.   No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Bylaw or otherwise) of the amounts otherwise
indemnifiable hereunder.

        13.   Binding Effect. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer of the Company or of any other
enterprise at the Company's request.

        14.   Severability. The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) is held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every other respect and
of the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.

        15.   Effective Date. This Agreement shall be effective as of the date
hereof and shall apply to any claim for indemnification by the Indemnitee on or
after such date.

        16.   Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

        17.   Equitable Relief. The parties hereto agree that Indemnitee may
enforce this Agreement by seeking specific performance hereof or other
injunctive or equitable relief, without any necessity of showing irreparable
harm or posting a bond, which requirements are hereby waived, and that by
seeking such specific performance or relief, Indemnitee shall not be precluded
from seeking or obtaining any other relief to which he may be entitled.

5

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date set forth above.


 
 
UNITEDGLOBALCOM, INC.
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Name:
 


--------------------------------------------------------------------------------


 
 
Its:
 


--------------------------------------------------------------------------------


 
 
INDEMNITEE
 
 


--------------------------------------------------------------------------------

Name:


6

--------------------------------------------------------------------------------



Schedule A
Directors who are Parties to the Indemnification Agreement

Robert R. Bennett
John P. Cole, Jr.
John W. Dick
Paul A. Gould
Gary S. Howard
David B. Koff
John C. Malone
Gene W. Schneider

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

